DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 19, 29, 30 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Xing et al. (U.S. Patent Application Number: 2014/0073366).
Consider claim 1; Xing discloses a method of wireless communication at a base station, comprising: 
determining a first conflict avoidance paging occasion (PO) based on one or more modified parameters (e.g. subscriber identity) associated with the first conflict avoidance PO (par. 79, lines 14-19; par. 80, lines 7-21); and 
transmitting a first paging message in the first conflict avoidance PO to a user equipment (UE) in a first discontinuous reception (DRX) cycle (par. 68, lines 7-15; par. 82).
claim 2; Xing discloses the UE supports multiple subscriber modules (par. 65, lines 1-3) in a DRX mode associated with the first DRX cycle (par. 67, lines 1-13).
Consider claim 19; Xing discloses a method of wireless communication at a user equipment (UE), comprising: 
receiving one or more modified parameters associated with a first conflict avoidance paging occasion (PO) in a system information block (SIB) from a base station (par. 40, lines 1-8; par. 79, lines 14-19; par. 80, lines 7-21);
determining the first conflict avoidance PO based on the one or more modified parameters [e.g. subscriber identity (par. 79, lines 14-19; par. 80, lines 7-21)]; and 
receiving a first paging message in the first conflict avoidance PO from the base station in a first DRX cycle (par. 68, lines 7-15; par. 82).
Consider claim 29; Xing discloses an apparatus for wireless communication at a base station, comprising: 
a memory (par. 59); and 
at least one processor coupled to the memory (par. 59) and configured to: 
determine a first conflict avoidance paging occasion (PO) based on one or more modified parameters (e.g. subscriber identity) associated with the first conflict avoidance PO (par. 79, lines 14-19; par. 80, lines 7-21); and 
transmit a first paging message in the first conflict avoidance PO to a user equipment (UE) in a first discontinuous reception (DRX) cycle (par. 68, lines 7-15; par. 82).
Consider claim 30; Xing discloses an apparatus for wireless communication a user equipment (UE), comprising: 
a memory (par. 51); and 
030284.1852959AFDOCS/22413819.1Qualcomm Ref. No. 192544at least one processor coupled to the memory (par. 51) and configured to: 

determine the first conflict avoidance PO based on the one or more modified parameters [e.g. subscriber identity (par. 79, lines 14-19; par. 80, lines 7-21)]; and 
receive a first paging message in the first conflict avoidance PO from the base station in a first DRX cycle (par. 68, lines 7-15; par. 82).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Xing et al. (U.S. Patent Application Number: 2014/0073366) in view of Wang et al. (U.S. Patent Application Number: 2013/0303203).
Consider claim 3; Xing discloses the first conflict avoidance PO (par. 79, lines 14-19; par. 80, lines 7-21). However, Xing does not disclose receiving a capability message from the UE indicating that the UE supports the multiple subscriber modules in the DRX mode, wherein the determining the PO is based on the capability message indicating the UE supports the multiple subscriber modules in the DRX mode.
In an analogous art Wang discloses receiving a capability message from the UE indicating that the UE supports the multiple subscriber modules in the DRX mode (par. 101, line 5 – par. 102, line 10; 
It is an object of Xing’s invention to provide a method for avoiding conflicts between communication protocols in a device configured to operate according to multiple communication protocols. It is an object of Wang’s invention to provide a method of paging and system information broadcast handling for multi-SIM WTRUs using mobile networks to access resources and/or services. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Xing by including a capability message, as taught by Wang, for the purpose of effectively providing services in a telecommunications network.
Consider claim 20; Xing discloses the UE supports multiple subscriber modules(par. 65, lines 1-3) in a DRX mode associated with the first DRX cycle (par. 67, lines 1-13) except:030284.1852957AFDOCS/22413819.1Qualcomm Ref. No. 192544 transmitting a capability message to the base station indicating that the UE supports the multiple subscriber modules in the DRX mode.
In an analogous art Wang discloses transmitting a capability message to the base station indicating that the UE supports the multiple subscriber modules in the DRX mode (par. 101, line 5 – par. 102, line 10; par. 216).
It is an object of Xing’s invention to provide a method for avoiding conflicts between communication protocols in a device configured to operate according to multiple communication protocols. It is an object of Wang’s invention to provide a method of paging and system information broadcast handling for multi-SIM WTRUs using mobile networks to access resources and/or services. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Xing by including a capability message, as taught by Wang, for the purpose of effectively providing services in a telecommunications network.
Allowable Subject Matter
Claims 4-18, 21-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.

/JOEL AJAYI/
Primary Examiner, Art Unit 2646